Case 1:20-cv-21446-JAL Document 1 Entered on FLSD Docket 04/03/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

    Alberto Venereo,

            Plaintiff,

    v.

    Kindred Healthcare, Inc.,

            Defendant.

                                   COMPLAINT FOR DAMAGES

            Plaintiff, Alberto Venereo, avers:

                                         JURISDICTION

            1.      The Court has subject matter jurisdiction because there is diversity. The

    Court also has supplemental jurisdiction over the state law claim herein under 28 U.S.C.

    1367.

            2.      The actions complained of herein took place in Miami-Dade County,

    Florida, and Plaintiff is a resident and domiciliary of this county.

                                              VENUE

            3.      This is a proper venue because matter the actions complained of herein

    took place in this District.

                                             PARTIES

            4.      Plaintiff Alberto Venereo resides at 4461 N.W. 184th Terrace, Miami

    Gardens, FL 33055.

            5.       Defendant Kindred Healthcare, Inc. is a Delaware corporation with its

    principal place of business at 680 South Fourth Street, Louisville, KY 40202. Kindred

    Healthcare, Inc. is a healthcare services company that operates hospital, nursing homes


                                                  1
Case 1:20-cv-21446-JAL Document 1 Entered on FLSD Docket 04/03/2020 Page 2 of 3



    and hospice facilities across the United States, including Kindred Hospital -- South

    Florida, located at 5190 S.W. 8th Street, Coral Gables, FL 33134.

                                              FACTS

           6.      On or about February 24, 2018, Plaintiff fell off of a ladder, suffered

    severe personal injuries, and was hospitalized at Kindred Hospital -- South Florida,

    located at 5190 S.W. 8th Street, Coral Gables, FL 33134.

           7.      Plaintiff was unconscious and/or incapacitated for part of his

    hospitalization. He was placed on a ventilator in an ICU.

           8.      In March or April of 2018, without Plaintiff’s consent, Defendant, through

    one or more agents, published details of Plaintiff’s medical condition and treatment on its

    website, kindredhealthcare.com.

           9.      As a result, Plaintiff has suffered embarrassment, humiliation, and

    emotional distress.

                                             COUNTS

                              Invasion of Privacy – Common Law

           10.     As Plaintiff’s health care provider, Defendant had a duty to keep

    Plaintiff’s health information strictly confidential. Thus, Plaintiff had a reasonable

    expectation of privacy.

            11.    Notwithstanding this duty, Defendant intentionally published private

    health information about Plaintiff on its website, for everyone to read.

           12.     In so doing, Defendant breached its duty of privacy to Plaintiff.

           13.     As a proximate result, Plaintiff has suffered damages, including

    humiliation, embarrassment, and emotional distress.




                                                  2
Case 1:20-cv-21446-JAL Document 1 Entered on FLSD Docket 04/03/2020 Page 3 of 3



                                          JURY DEMAND

           15.     Plaintiff requests a trial by jury for all issues so triable.

           15.     WHEREFORE, Plaintiff, Alberto Venereo, prays that judgment be

    rendered in his favor and against Defendant, Kindred Healthcare, Inc., for all damages in

    the premises, including, but not limited to, those damages enumerated above.


                                                    Respectfully submitted:

                                                    s/ Steven F. Grover
                                                    --------------------------------
                                                    Steven F. Grover
                                                    (FL Bar # 131296)
                                                    Steven F. Grover, PA
                                                    507 S.E. 11th Ct.
                                                    Fort Lauderdale, FL 33316
                                                    Tel. 954-290-8826
                                                    E-mail: stevenfgrover@gmail.com




                                                   3
